Citation Nr: 1503181	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-20 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran had active duty service from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Nashville, Tennessee.

The appeal was remanded for additional development in April 2014.  Unfortunately, as further development is required, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following completion of the additional development directed in the April 2014 remand, the AOJ, for inexplicable reasons, twice sent the Veteran a Supplemental Statement of the Case (SSOC) to an outdated address in Chicago, Illinois which was twice returned by postal authorities as undeliverable as addressed.  The Veteran's current address is in Tennessee, as noted in the Veterans Appeals Control and Locator System (VACOLS).

The Veteran is entitled to an SSOC for any evidence added to the claims file after issuance of the SOC.  See 38 C.F.R. § 19.31 (2014).  All indications are that the AOJ's use of an incorrect address occurred due to no fault of the Veteran.  Hence, the Board remand was not fully complied with, as it directed issuance of an SSOC if the decision on the claim remained adverse to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

Issue an SSOC to the Veteran by mailing it to his current address of record in Tennessee as listed in VACOLS, and allow an appropriate time for a response, unless waived. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




